Opinion.
Campbell, O. J.,
delivered the opinion of the court:
The first, third, seventh, and eighth instructions for the plaintiff should not have been given. The existence or nonexistence of a platform at the crossing where the train was usually stopped had nothing to do with the dispute in this case, which is whether the plaintiff was afforded a reasonable opportunity to “ board ” the train.
Her complaint is that the train ran past the proper place, stopped, thereby inviting her to get on it, and when she attempted it the train was improperly started, whereby she was thrown off and injured. What good would a platform at the crossing have done ?
We condemn the instructions as inapplicable and misleading in this respect, but do not wish to be understood as sanctioning the announcement contained in some of them that a platform at this crossing was necessary, or that it is a conductor’s duty to assist passengers on the train.
Eor these errors, forbearing to express an opinion on other questionable features of the case, we reverse the judgment and remand the cause for a new trial.